Citation Nr: 1211257	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a depressive disorder, including as secondary to service-connected hepatitis C.

2.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C, prior to June 24, 2010.  

3.  Entitlement to an initial disability rating in excess of 20 percent for hepatitis C, from June 24, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for hepatitis C with an initial disability rating of 10 percent, effective from October 21, 2004, and denied service connection for a depressive disorder, to include as secondary to hepatitis C.

These matters were previously before the Board in June 2010.  The Board remanded those claims for additional development.

The Appeals Management Center (AMC) subsequently issued a rating decision in December 2011 wherein it granted a 20 percent disability rating for hepatitis C from June 24, 2010.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board does note, however, that Virtual VA does document that the RO issued a rating decision in October 2011, wherein it granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from May 17, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder, specifically major depressive disorder, due to his service-connected hepatitis C.  The Veteran further contends that his service-connected hepatitis C warrants a disability rating in excess of 10 percent prior to June 24, 2010 and in excess of 20 percent from that time.

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2010 Board remand, the Board directed that the Veteran receive a VA examination to determine whether his depressive disorder developed in service or was aggravated beyond the natural progression of the disorder by the service-connected hepatitis C.  The Board also requested that the VA examiner specifically comment on whether the Veteran's medical treatment for his hepatitis C aggravated his depressive disorder.  Although the November 2011 VA examiner did provide an opinion on the claim of whether the Veteran's depressive disorder had been permanently aggravated or caused by hepatitis C, the VA examiner did not provide an opinion on whether the Veteran's depression developed in service.  The VA examiner did note that the Veteran may have been dealing with depression in the time surrounding his discharge, but did not indicate whether the Veteran had developed depression in service.  Additionally, the VA examiner did not specifically comment on whether the Veteran's medical treatment for hepatitis C caused or aggravated the current depressive disorder.

The RO/AMC should request that the November 2011 VA examiner review the records and provide an addendum to his medical opinion addressing the previously discussed questions regarding the Veteran's claimed depressive disorder.  If the November 2011 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims.

The Board further notes, in regards to both the depressive disorder and hepatitis C claims, that the body of the June 2010 Board remand directed the RO/AMC to obtain the Veteran's current VA medical records.  Prior to the Board decision, the last VA medical records associated with the claims file were from May 2006.  The record, including the December 2011 supplemental statement of the case, does not document that the AMC has obtained any VA medical records since May 2006.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from May 2006 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After the requested medical records have been associated with the claims file, the RO/AMC shall request that the November 2011 VA examiner review the claims file, including the newly associated VA medical records and a copy of this remand, and provide an addendum to the previous medical opinion.  The November 2011 VA examiner should opine as to (a) whether the Veteran's current depressive disorder is at least as likely as not (that is, at least a 50-50 degree of probability) related to or had its onset in service and (b) specifically comment on whether the Veteran's medical treatment for hepatitis C caused or aggravated the current depressive disorder.  If aggravation is found, the VA examiner should determine to what extent the depressive disorder was aggravated beyond the natural progression of the disorder.  

If the November 2011 VA examiner is unavailable, the RO/AMC should schedule the Veteran for an appropriate psychiatric examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed depressive disorder and his service-connected disability, specifically his service-connected hepatitis C.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, including depressive disorder?

b)  If a psychiatric disorder is found, is at least as likely as not (that is, at least a 50-50 degree of probability) related to or had its onset in service?

c)  If a psychiatric disorder is found, is it at least as likely as not (that is, at least a 50-50 degree of probability) that it had been caused or aggravated by the Veteran's service-connected hepatitis C? 

The examiner should also specifically comment on whether the Veteran's medical treatment for hepatitis C caused or aggravated a current psychiatric disorder.

If aggravation is found, the VA examiner should determine to what extent the psychiatric disorder was aggravated beyond the natural progression of the disorder.  
  
For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


